      Case 4:21-cv-01091 Document 14 Filed on 08/23/21 in TXSD Page 1 of 6
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                 August 23, 2021
                            SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                HOUSTON DIVISION

 NICHOLE LEONARD,                              §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §    CIVIL ACTION H- 21-1091
                                               §
 MESILLA VALLEY TRANSPORTATION                 §
 and JOHN DOE,                                 §
                                               §
       Defendants.                             §

                           MEMORANDUM OPINION AND ORDER

        Pending before the court is a motion to dismiss filed by defendant Mesilla Valley

Transportation (“MVT”), which the court has converted into a motion for summary judgment.

Dkt. 7 (motion to dismiss); Dkt. 11 (order converting motion); Dkt. 12 (supplemental motion for

summary judgment). Having considered the motion, response, supplemental motion, response,

and record evidence, the court is of the opinion that the motion should be DENIED.

                                       I. BACKGROUND

        Plaintiff Nichole Leonard worked as a security guard and was employed by Sangar Cargo

Security, Inc. (“Sangar”) in April of 2020. Dkt. 12, Ex. B; Dkt. 13, Ex. A. Sangar had a contract

with MVT to provide security guards for MVT. Oasis Outsourcing, Inc., is a Professional

Employer Organization that arranges for workers’ compensation insurance and provide payroll

services for Sangar. See Dkt. 12, Ex. B; Dkt. 13, Ex. A. Leonard contends that she was working

as a security guard at MVT’s Houston Terminal on April 27, 2020, and that defendant John Doe,

who was operating an 18-wheeler at the terminal, made a wide and unsafe turn and struck the

security booth where Leonard was working, causing her injuries. Dkt. 1-4 (state-court petition).

She received treatment for her injuries under the workers’ compensation insurance Oasis arranged
      Case 4:21-cv-01091 Document 14 Filed on 08/23/21 in TXSD Page 2 of 6




for Sangar. Dkt. 12, Ex. B. She subsequently filed this lawsuit against MVT and Doe in Harris

County District Court. Dkt. 1-4. She alleges that Doe was negligent, MVT negligently entrusted

its vehicle to Doe, MVT is responsible for Doe’s negligence under the respondeat superior

doctrine, and MVT was negligent because it failed to properly train Doe. Id. She seeks more than

$250,000 but less than $1,000,000 in damages. Id.

       MVT removed the case to this court alleging diversity jurisdiction, filed an answer and an

amended answer, and then moved to dismiss Leonard’s claims, arguing that Leonard was MVT’s

borrowed servant and that the Texas Workers’ Compensation Act provided the exclusive remedy

for her claims against MVT. Dkt. 7. Because MVT relied on information that was not discussed

in Leonard’s complaint, the court converted the motion to dismiss into a motion for summary

judgment and asked the parties to submit supplemental briefing and evidence. Dkt. 11. Both

parties have provided additional briefing and evidence, and the motion is now ripe for disposition.

See Dkt. 12 (supplemental motion for summary judgment); Dkt. 13 (response).

                                      II. LEGAL STANDARD

       A court shall grant summary judgment when a “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[A] fact is genuinely in dispute only if a reasonable jury could return a verdict for

the nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). The

moving party bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986). If the moving party

meets its burden, the burden shifts to the non-moving party to set forth specific facts showing a

genuine issue for trial. Fed. R. Civ. P. 56(e). The court must view the evidence in the light most


                                                 2
      Case 4:21-cv-01091 Document 14 Filed on 08/23/21 in TXSD Page 3 of 6




favorable to the non-movant and draw all justifiable inferences in favor of the non-movant. Env’t

Conservation Org. v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008).

                                          III. ANALYSIS

       MVT notes that at the time of the accident, Leonard was working as a temporary security

guard at MVT’s terminal, but she was an employee of Sangar. Dkt. 12. Sangar and MVT are both

covered by a workers’ compensation insurance policies. Dkt. 12 & Exs. A, B. MVT asserts that

Leonard was also the borrowed servant of MVT because MVT controlled the manner and details

of Leonard’s work. Dkt. 12. MVT contends that because Sangar had workers’ compensation

insurance and Leonard was MVT’s borrowed servant, MVT is immune from common law liability

under the Texas Workers’ Compensation Act. Id. It provides affidavits, copies of MVT’s and

Sangar’s workers’ compensation policies, the incident report, evidence of treatment under the

worker’s compensation insurance claim, and the agreement between MVT and Sangar for security

services. Dkt. 12, Exs. A–B.

       Leonard does not disagree with MVT’s allegation that under the law MVT would be

immune if she were its borrowed servant. Instead, she argues that she was not the borrowed servant

of MVT because MVT did not control the manner and details of her work. Dkt. 13. Additionally,

she asserts that there is no written agreement showing that MVT required Oasis or Sangar to secure

workers’ compensation insurance for Leonard. Id. As evidence, Leonard provides her own

affidavit in which she asserts that MVT did not instruct her how to perform her job, did not furnish

any tools for her to perform her job, did not direct her about the order in which her services were

performed, did no provide uniforms or name tags, did not oversee her work, and did not provide

her with any written materials. Dkt. 13, Ex. A. She asserts that she was stationed at the only guard

shack at the facility, she would check in with Oasis, not MVT, and her work was supervised by an
                                                 3
      Case 4:21-cv-01091 Document 14 Filed on 08/23/21 in TXSD Page 4 of 6




employee of Sangar. Id. She contends that this evidence demonstrates she was employed by

Sangar and was not MVT’s borrowed servant. Dkt. 13.

       Under the Texas Workers’ Compensation Act, “Recovery of workers’ compensation

benefits is the exclusive remedy of an employee covered by workers’ compensation insurance

coverage or a legal beneficiary against the employer or an agent or employee of the employer for

the death of or a work-related injury sustained by the employee.”            Tex. Lab. Code Ann.

§ 408.001(a). An employee of a temporary agency can have more than one employer for purposes

of the Texas Workers’ Compensation Act. Wingfoot Enters. v. Alvarado, 111 S.W.3d 134, 140

(Tex. 2003). Texas courts use the right-of-control test to determine if an injured worker is a

borrowed servant for purposes of the Texas Workers’ Compensation statute. Phillips v. Am.

Elastomer Prods., L.L.C., 316 S.W.3d 181, 187 (Tex. App.—Houston [14th Dist.] 2010, pet.

denied). Under this test, “an injured worker is held to be the employee of the employer who had

the right to control the details of the work at the time of injury.” Id.

       The “right of control is inferred from the facts and circumstances of the work.” Id. Courts

consider “the nature of the work to be performed, the length of the employment, the type of

machinery furnished, the acts representing an exercise of actual control, and the right to substitute

another operator on a machine.” Id. This “includes determining when and where to begin and

stop work, the regularity of hours, the amount of time spent on particular aspects of work, the tools

and appliances used to perform the work, and the physical method or manner of accomplishing the

end result.” Id. If the right of control is expressed in a contract, “a court can dispose of the

borrowed servant issue without the necessity of considering the facts and circumstances of the

project.” Marshall v. Toys-R-Us Nytex, Inc., 852 S.W.2d 193, 196 (Tex. App.—Houston [14th

Dist.] 1992, writ denied).
                                                   4
      Case 4:21-cv-01091 Document 14 Filed on 08/23/21 in TXSD Page 5 of 6




       Here, the contract between MSV and Sangar covers how much MVT would pay for

security guards, when overtime rates applied, how MVT would go about adjusting pay rates, and

the timeframe of the contract. Dkt. 12, Ex. B. It does not address the right to control other than

noting that MVT could request additional personnel or hours. See id. MVT’s affidavits indicate

that (1) neither Sangar nor Oasis controlled the facility or determined how to staff the facility, how

many guards to staff, or where the guards should be located (Dkt. 12 Ex. B), and (2) the guards at

MVT’s facility were under the control of MVT, which determined when and where the guards

were to patrol, the manner in which they should perform the security function, how many guards

were needed, and the times during which guards should be present (Dkt. 12, Ex. A). This evidence

supports MVT’s assertion that Leonard was its borrowed servant.

       Leonard, on the other hand, asserts she was not MVT’s borrowed servant. In her affidavit,

she states that (1) nobody at MVT ever instructed her how to perform her job duties; (2) nobody

at MVT ever furnished her with tools to perform her job; (3) she did not check in with anybody at

MVT; (4) nobody at MVT directed the order in which security services were provided; (5) MVT

did not provide a uniform or name tag; (6) she was stationed at the only guard shack at the facility

and nobody at MVT told her where she should be stationed; (7) nobody at MVT was ever identified

as her supervisor or manager; and (8) MVT did not provide her with any written materials. Dkt. 13,

Ex. A. She asserts that (1) she checked in with Oasis to let them know when she started and ended

her shift; (2) her uniform identified her as a employee of Sangar; (3) a supervisor employed by

Sangar oversaw her work; (4) any written materials provided were from Sangar or Oasis; and (5)

she believed any issues with her job performance would be addressed by Sangar or Oasis, not

MVT. Id. This evidence supports Leonard’s contention that MVT did not control the facts and

circumstances of her work.
                                                  5
     Case 4:21-cv-01091 Document 14 Filed on 08/23/21 in TXSD Page 6 of 6




       While the court may be able to infer a right to control if MVT’s affidavits were taken in

isolation, Leonard’s affidavit creates an issue of material fact on this issue, making summary

judgment in MVT’s favor inappropriate. At this preliminary stage, it would appear that a jury is

necessary to resolve the borrowed servant question. However, the court is aware that the parties

have not yet engaged in significant discovery. The motion for summary judgment is DENIED

WITHOUT PREJUDICE to re-filing if discovery reveals further evidence that clarifies the

borrowed servant issue.

                                       IV. CONCLUSION

       MVT’s motion to dismiss (Dkt. 7), which the court converted to a motion for summary

judgment in the interest of judicial economy (Dkt. 12), is DENIED.

       Signed at Houston, Texas on August 23, 2021.




                                            _________________________________
                                                       Gray H. Miller
                                               Senior United States District Judge




                                               6
